[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                              FILED
                      ________________________       U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 05-12698                   February 14, 2006
                        Non-Argument Calendar           THOMAS K. KAHN
                      ________________________                 CLERK


                   D. C. Docket No. 05-20047-CV-AJ

UNIVERSAL COMMUNICATION SYSTEMS, INC.,
a Nevada Corporation,
MICHAEL J. ZWEBNER, individually and others
similarly situated,

                                                        Plaintiffs-Appellants,

                                 versus

TURNER BROADCASTING SYSTEMS, INC.,
Georgia Corporation,
CABLE NEWS NETWORK, INC., Georgia
Corporation, et al.,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (February 14, 2006)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.
PER CURIAM:

       Plaintiffs-Appellants Universal Communications Systems ("Universal") sued

Defendants-Appellees Turner Broadcasting Systems ("Turner") alleging defamation.

Universal has failed to demonstrate, at any level of this case, how Turner was

responsible (directly or indirectly) for the publication of the allegedly defamatory

statements. Accordingly, we AFFIRM the district court's order dismissing the action

and refusing to alter or amend the order of dismissal, and we REMAND the case to

the district court to determine the reasonable attorneys’ fees incurred by appellees in

defending this appeal.1




       1
         Turner's motion for damages and costs on appeal under Rule 38 of the Federal Rules of
Appellate Procedure is GRANTED in the amount of double costs and reasonable attorneys’ fees
in defending this appeal. The Clerk of this Court shall assess the costs, and the amount of
attorneys’ fees shall be determined by the district court on remand. Universal’s Motion for
Imposition of Professional Sanctions against Turner is DENIED. Turner’s Motion to Strike
Motion for Imposition of Professional Sanctions is DENIED as moot.

                                               2